Citation Nr: 1100317	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  04-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a lung condition.

2. Entitlement to service connection for Hepatitis B.

3. Entitlement to service connection for stomach and digestive 
problems, including as secondary to Hepatitis B and to in-service 
asbestos exposure.

4. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from May 1960 through May 1963. He 
also served in the reserves thereafter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

As was noted in the November 2007 Board remand, the Veteran, in a 
November 2002 statement, clarified for the RO that he is not 
claiming a lung disability secondary to in-service asbestos 
exposure, but goes on to state that he has had cracked skin and 
black spots on his skin secondary to in-service asbestos 
exposure.  No action was taken on this claim, so it AGAIN 
REFERRED to the RO for appropriate action.

While the Board regrets the delay, the appeal must again be 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for the reasons described below.  VA will notify 
the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for several 
disabilities. For service connection, the claims folder must 
contain (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury." See Pond v. West, 12 Vet. 
App. 341, 346 (1999). In other words, entitlement to service 
connection for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2010). Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Veteran's claims were remanded in November 2007 for 
additional development, which was not fully complied with. If any 
action required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken. While the Board regrets the delay, another remand is 
required for the reasons set forth, below. See Stegall v. West, 
11 Vet. App. 268 (1998).

As was noted in the November 2007 remand, a review of the claims 
folder reveals that the Veteran's complete periods of service 
have not been verified, including verification of the types of 
reserve service, such as active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA). A December 2003 Report of 
Contact shows that the Veteran stated that he was in the reserves 
from 1975 through 1989. A December 2003 verification of service 
shows reserve service from 1975 to 1989. However, among the 
Veteran's service treatment records is a September 1963 
enlistment examination for the "ARNG." This suggests that there 
was reserve service prior to 1975. While the periods of Army 
active duty are apparent from the Veteran's DD-214 (May 1960 to 
May 1963), the Veteran's reserve service dates are unclear from 
the record and must be verified before a decision as to service 
connection can be rendered. It is also imperative to know all 
dates for active reserve service, ACDUTRA, and INACDUTRA, before 
a decision as to service connection can be rendered.  In November 
2007, the Board ordered the RO and/or Appeals Management Center 
(AMC) to obtain the dates of service for the Veteran's active, 
ACDUTRA, and INACDUTRA service.  After the remand, several 
volumes of service personnel records were added to the claims 
folder, which includes statements showing some ACDUTRA and some 
INACDUTRA, but the only information regarding dates was in the 
form of a report of retirement points earned during certain 
periods of time.  This is essentially useless to the Board.  The 
remand required a listing of dates and the service type 
applicable to those dates.  This remand order was essentially 
ignored; thus, further remand is necessary.

Once all periods of service are verified, the RO must ensure that 
VA has met its duty to assist by obtaining all service treatment 
records for each period of service. 38 C.F.R. § 3.159(c)(2) 
(2010). This duty requires VA to search all relevant sources of 
reserve service records, including the National Personal Records 
Center (NPRC), as well as the specific reserve unit, and any 
other relevant source. The duty to assist the Veteran in 
obtaining all relevant service treatment records also includes 
ensuring that the service records are complete as to the 
Veteran's May 1960 to May 1963 period of active service. The 
Veteran has stated that he was treated in a field hospital in 
Korea for high fever and weakness, which he claims was the 
initial manifestation of his Hepatitis B. See November 2002 
Veteran statement. He repeated this information in a March 2008 
statement, in particular stating that he was in a field hospital 
in Korea in 1961.  His service personnel records do confirm 
arrival at Kimpo AFB, Korea, in November 1960, and assignment to 
"Hq Btry 5th How Bn 82d Arty APO 24" from November 1960 to June 
1961. The service treatment records currently in the claims 
folder show no hospitalization in Korea. However, there is no 
indication in the claims folder that the RO/AMC has attempted to 
verify and obtain records of such hospitalization either before 
or since the November 2007 Board remand. The RO/AMC must attempt 
to obtain all relevant hospital and other service treatment 
records from that time, including any 1961 hospitalization. 38 
C.F.R. § 3.159(c)(2) (2010).

Also, in March 2008, the Veteran submitted a statement indicating 
that he has received treatment at the Fort Smith Clinic, the VA 
Medical Center in Fayetteville, Arkansas, the Holt Krock Clinic, 
and the Cooper Clinic, the last two of which were noted as 
civilian clinics. Also, in October 2009, the Veteran's private 
physician, Dr. C., submitted a statement in support of the 
Veteran's claim, which noted treatment since 1987. A review of 
the claims folder reveals that the RO/AMC did not follow up by 
obtaining current VA outpatient records or by requesting from the 
Veteran authorizations to obtain the referenced private treatment 
records.  Such assistance is required under 38 C.F.R. 
§ 3.159(c)(1) and (2) (2010).  Matter must be remanded to ensure 
that VA meets its duty to assist as is required by VA regulation.

Finally, the Board notes that Dr. C.'s October 2009 statement 
suggested that the Veteran's bilateral hearing loss may be 
related to his service in Korea, in particular to noise exposure. 
He also suggested that the Veteran's COPD may be due to service 
in Korea, in particular exposure for an extended period of time 
to very dusty conditions.  However, while the September 2009 VA 
examiner confirmed the existence of bilateral hearing loss, he 
did not render a nexus opinion.  And, the VA examiner that 
assessed the Veteran's respiratory condition discussed his 
history of smoking, but made no mention to dust inhalation in 
Korea.  For this reason, the Board finds that once the above-
referenced development is complete and the claims folder has all 
relevant and available information, addendum opinions should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of the Veteran's 
reserve service, including when reserve or 
National Guard service began and ended, as 
well as clearly delineating the periods of 
active reserve service, active duty for 
training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  Reports of retirement 
points are not sufficient to meet the 
requirements of this remand order.  A listing 
of dates of service and whether within those 
dates the service can be characterized as 
active, ACDUTRA, or INACDUTRA, is required.

2. Obtain all service treatment records, 
including all records from each period of 
reserve service identified through the 
completion of remand order #1, as well any 
hospital records from the Veteran's reported 
hospitalization in Korea in 1961 while 
assigned to "Hq Btry 5th How Bn 82d Arty APO 
24" and/or Kimpo, AFB, Korea.

3.  Request a fully executed Authorization to 
obtain records from the Veteran for any 
private physician that treated the Veteran 
for his claimed disabilities at any time 
during or since his period(s) of service, to 
include the Holt Krock Clinic and Cooper 
Clinic, referred to in his March 2008 
statement.

4. Once remand directives 1 through 3 are 
complete, obtain an addendum to the October 
2003 and September 2009 VA examination 
reports to address the etiology of the 
Veteran's Hepatitis B. In particular, the 
examiner should address the statement made by 
Dr. C. in October 2009, as well as address 
any additional information collected by way 
of the completion of remand directives 1 
through 3, to include hospital records during 
the Veteran's service in Korea in 1961. A 
complete rationale should be provided for any 
opinion expressed. A re- examination of the 
Veteran is not necessary unless it is 
required by the physician.

5.  Once remand directives 1 through 3 are 
complete, obtain an addendum to the September 
2009 VA audiological examination report, 
which addresses the etiology of the Veteran's 
current bilateral hearing loss.  The examiner 
should comment on Dr. C.'s October 2009 
statement, as well as on the showing of 
hearing loss during the Veteran's reserve 
service.  The examiner should, once reviewing 
the claims folder including the records noted 
above, answer the following question:  is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) that the Veteran's current 
bilateral hearing loss was caused by an event 
of service to include noise exposure during 
Korean service, or whether it initially 
manifested during service, to include a 
period of active service, ACDUTRA, or 
INACDUTRA, and has continued ever since?  A 
complete rationale should be provided for any 
opinion expressed. A re- examination of the 
Veteran is not necessary unless it is 
required by the physician.  The examiner 
should indicate whether the type of hearing 
loss the Veteran has is the kind that is due 
to acoustic trauma, old age, infection, or 
some other cause.  

6.  Once remand directives 1 through 3 are 
complete, the RO/AMC should obtain any other 
appropriate examinations regarding the 
Veteran's other claims, should they be 
necessary for a decision to be rendered.

7. Readjudicate the Veteran's claims. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

